           Case 7:19-cv-00547-VB-PED




                                                 Hi 13

                                       WESTCHESTBR COUNTY COUKTHOUSi;;
                                          1 i I Dr, ^fRnin LuUwr KiflEi, Jr. 0}v<i,
                                             Whitu Pinina, New York 10601
                                                      (9l.n()95-3.1N




tHSTItICTA'ITOHNBY




                                                                                March 12, 2019
  Honorable Paul E. DavEson, U.S.MJ,
  United States District Court
  Southern District of New York
  300 Quan-opas Street
  White Plains, New York 10601-4150

                                     Re: Ward v. Gerbing et al.
                                           19 Civ. 00547 (VB)(PED)
                                           LETTER MOTION for Sealing Order
  Dear Judge Davison:

           As you know, this Office represents the respondent in ihc above matter,


           I hereby request an Order of this Court directing the Clerk of the Court to accept the
  filing of Respondents' Exhibits 2-A and 2-B under seal.

          Respondents' Exhibit 2-A is a copy of the Pre-sentence Report utilized in sentencing the
  petitioner; Respondent's Exhibit 2-B is a copy of same redacled for personal identifying
  information.


         Sealing is sought because N.Y.Crim.Proc.Law §390.50 directs thai the Pre-Sentence
  Report shall be confidential and because dial document contains personal identifying
  information.

            I wiil serve counsel for the petitioner, in confidence, with a copy of Exhibit 2-B.

           Thank you for your attention to this matter.
                                                                                Respectfully submitted,

                                                                                ANTHONY A. SCARPINO, Jr.
                                                                                DISWCT ATTORNEY.

                                                                                Joh^J, Seiii (JS
                                                                                Assistant District Attorney


  ec: Jessica Wllson, Esq.
            Counsel for Petitioner
            (By ECF)
